Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2. 	This communication is in response to the amendment sent on 06/08/2022. Claims 1, 10-11, 14, and 20, have been amended. Claims 9 and 12 have been cancelled. Claims 1-2 ,4-6, 8, 10-11, 14, 16, 18, 20, 23-24, and 27-30, are presented for examination.
3. 	Claims 1-2 ,4-6, 8, 10-11, 14, 16, 18, 20, 23-24, and 27-30, are allowed.

Examiner’s Amendment
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5. 	Authorization for this Examiner’s Amendment was given in an interview with Stephen Walder on 06/08/2022.
6. 	The application has been amended as follows:

Claims:
1. 	(Currently amended)  A method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a question prediction and answering engine for predicting questions a medical professional is attempting to answer, the method comprising:
training, by a personalized interaction learning engine, a machine learning model, comprising:
monitoring interaction of a user with an electronic medical record (EMR) to identify one or more natural language questions entered by the user into an input device and submitted to a cognitive question answering system;
identifying a first set of questions within a predetermined set of questions that match the one or more natural language questions entered by the user;
correlating the one or more natural language questions entered by the user to the first set of questions; and
training the machine learning model based on the correlation between the one or more natural language questions entered by the user and the first set of questions;
monitoring, by an interaction monitoring component executing within the question prediction and answering engine, interaction of a medical professional with a patient electronic medical record (EMR) to identify a medical professional interaction pattern;
applying, by a question selection component executing within the question prediction and answering engine, the machine learning model to the medical professional interaction pattern to select a second set of questions, from the predetermined set of questions, the medical professional is attempting to obtain an answer to from the patient EMR, wherein the machine learning model is configured to receive the medical professional interaction pattern and determine the second set of questions that correlate to the medical professional interaction pattern;
submitting, by a question submission component executing within the question prediction and answering engine, the second set of questions to the cognitive question answering system;
receiving, by an answer processing component executing within the question prediction and answering engine, answers to the second set of questions from the cognitive question answering system based on the patient EMR;
processing, by the answer processing component, the answers to the second set of questions to generate a set of answers to the second set of questions from at least a portion of the patient EMR; and
outputting, by the question prediction and answering engine, a report correlating the second set of questions and the set of answers to the medical professional at least by generating a graphical user interface (GUI) to present the answers to the second set of questions to the medical professional as a tailored, cognitive information retrieval, wherein the GUI presents areas needing additional data retrieval based on questions in the second set of questions for which an answer could not be found in the patient EMR.

2. 	(Previously presented)  The method of claim 1, wherein monitoring the interaction of the medical professional with the EMR comprises detecting an interaction from the set consisting of portions of the EMR the medical professional views, an order in which the medical professional views EMR portions, the medical professional hovering a cursor over a particular location in the EMR, or the medical professional zooming on the at least a portion of the patient EMR.

4. 	(Previously presented)  The method of claim 1, further comprising:
determining a context of the interaction of the medical professional with the patient EMR; and
prioritizing the second set of questions based on the determined context.

5. 	(Previously presented)  The method of claim 4, wherein determining the context of the interaction comprises detecting an interaction from the set consisting of portions of the EMR the medical professional views, an order in which the medical professional views EMR portions, the medical professional hovering a cursor over a particular location in the EMR, or the medical professional zooming on the at least a portion of the patient EMR.

6.	(Previously presented)  The method of claim 4, wherein prioritizing the second set of questions comprises prioritizing the second set of questions based on what medications the patient is taking, medication side effects, patient vital signs, or blood test results.

8. 	(Previously presented)  The method of claim 1, wherein processing the answers to the second set of questions comprises modifying a form of the answers to be included in a graphical user interface (GUI).

9. 	(Canceled) 

10. 	(Currently amended)  The method of claim [[9]] 1, wherein the GUI presents the answers to the second set of questions in association with the second set of questions. 

11. 	(Currently amended)  The method of claim [[9]] 1, wherein the GUI provides links to portions of the patient EMR in association with the answers to the second set of questions.

12. 	(Canceled)  

14. 	(Currently amended)  A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on at least one processor of a data processing system, causes the data processing system to implement a question prediction and answering engine for predicting questions a medical professional is attempting to answer, wherein the computer readable program causes the data processing system to:
train, by a personalized interaction learning engine, a machine learning model, comprising:
monitoring interaction of a user with an electronic medical record (EMR) to identify one or more natural language questions entered by the user into an input device and submitted to a cognitive question answering system;
identifying a first set of questions within a predetermined set of questions that match the one or more natural language questions entered by the user;
correlating the one or more natural language questions entered by the user to the first set of questions; and
training the machine learning model based on the correlation between the one or more natural language questions entered by the user and the first set of questions;
monitor, by an interaction monitoring component executing within the question prediction and answering engine, interaction of a medical professional with a patient electronic medical record (EMR) to identify a medical professional interaction pattern;
apply, by a question selection component executing within the question prediction and answering engine, the machine learning model to the medical professional interaction pattern to select a second set of questions, from the predetermined set of questions, the medical professional is attempting to obtain an answer to from the patient EMR, wherein the machine learning model is configured to receive the medical professional interaction pattern and determine the set of questions that correlate to the medical professional interaction pattern;
submit, by a question submission component executing within the question prediction and answering engine, the second set of questions to the cognitive question answering system;
receive, by an answer processing component executing within the question prediction and answering engine, answers to the second set of questions from the cognitive question answering system based on the patient EMR;
process, by the answer processing component, the answers to the second set of questions to generate a set of answers to the second set of questions from at least a portion of the patient EMR; and
output, by the question prediction and answering engine, a report correlating the second set of questions and the set of answers to the medical professional at least by generating a graphical user interface (GUI) to present the answers to the second set of questions to the medical professional as a tailored, cognitive information retrieval, wherein the GUI presents areas needing additional data retrieval based on questions in the second set of questions for which an answer could not be found in the patient EMR.

16. 	(Previously presented)  The computer program product of claim 14, wherein the computer readable program further causes the data processing system to:
determine a context of the interaction of the medical professional with the patient EMR; and
prioritize the second set of questions based on the determined context.

18. 	(Previously presented)  The computer program product of claim 14, wherein processing the answers to the second set of questions comprises modifying a form of the answers to be included in a graphical user interface (GUI).

20. 	(Currently amended)  An apparatus comprising:
a processor; and
a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to implement a question prediction and answering engine for predicting questions a medical professional is attempting to answer, wherein the instructions cause the processor to:
train, by a personalized interaction learning engine, a machine learning model, comprising:
monitoring interaction of a user with an electronic medical record (EMR) to identify one or more natural language questions entered by the user into an input device and submitted to a cognitive question answering system;
identifying a first set of questions within a predetermined set of questions that match the one or more natural language questions entered by the user;
correlating the one or more natural language questions entered by the user to the first set of questions; and
training the machine learning model based on the correlation between the one or more natural language questions entered by the user and the first set of questions;
monitor, by an interaction monitoring component executing within the question prediction and answering engine, interaction of a medical professional with a patient electronic medical record (EMR) to identify a medical professional interaction pattern;
apply, by a question selection component executing within the question prediction and answering engine, the machine learning model to the medical professional interaction pattern to select a second set of questions, from the predetermined set of questions, the medical professional is attempting to obtain an answer to from the patient EMR, wherein the machine learning model is configured to receive the medical professional interaction pattern and determine the set of questions that correlate to the medical professional interaction pattern;
submit, by a question submission component executing within the question prediction and answering engine, the second set of questions to the cognitive question answering system;
receive, by an answer processing component executing within the question prediction and answering engine, answers to the second set of questions from the cognitive question answering system based on the patient EMR;
process, by the answer processing component, the answers to the second set of questions to generate a set of answers to the second set of questions from at least a portion of the patient EMR; and
output, by the question prediction and answering engine, a report correlating the second set of questions and the set of answers to the medical professional at least by generating a graphical user interface (GUI) to present the answers to the second set of questions to the medical professional as a tailored, cognitive information retrieval, wherein the GUI presents areas needing additional data retrieval based on questions in the second set of questions for which an answer could not be found in the patient EMR.

23. 	(Previously presented)  The method of claim 1, wherein identifying the first set of questions comprises:
examining features from the user interaction pattern;
treating the features as if they are evidence passages or portions for candidate answers to a question; and
determining which questions from a predetermined set of questions the evidence passages would answer.

24. 	(Previously presented)  The method of claim 1, wherein identifying the first set of questions comprises:
submitting each question from a predetermined set of questions to the cognitive question answering system to determine a set of evidence passages or portions that support an answer to each question; and
determining which sets of evidence passages or portions match the user interaction pattern.

27. 	(Previously presented)  The computer program product of claim 14, wherein identifying the first set of questions comprises:
examining features from the user interaction pattern;
treating the features as if they are evidence passages or portions for candidate answers to a question; and
determining which questions from a predetermined set of questions the evidence passages would answer.

28. 	(Previously presented)  The computer program product of claim 14, wherein identifying the first set of questions comprises:
submitting each question from a predetermined set of questions to the cognitive question answering system to determine a set of evidence passages or portions that support an answer to each question; and
determining which sets of evidence passages or portions match the user interaction pattern.

29. 	(Previously presented)  The apparatus of claim 20, wherein identifying the first set of questions comprises:
examining features from the user interaction pattern;
treating the features as if they are evidence passages or portions for candidate answers to a question; and
determining which questions from a predetermined set of questions the evidence passages would answer.

30. 	(Previously presented)  The apparatus of claim 20, wherein identifying the first set of questions comprises:
submitting each question from a predetermined set of questions to the cognitive question answering system to determine a set of evidence passages or portions that support an answer to each question; and
determining which sets of evidence passages or portions match the user interaction pattern.

Allowable Subject Matter
7. 	Claims 1-2 ,4-6, 8, 10-11, 14, 16, 18, 20, 23-24, and 27-30, are allowed. The following is an examiner’s statement of reasons for allowance:
8. 	The prior art of record teaches A method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a question prediction and answering engine for predicting questions a medical professional is attempting to answer, the method comprising: training, by a personalized interaction learning engine, a machine learning model, comprising: monitoring interaction of a user with an electronic medical record (EMR} to identify one or more natural language questions entered by the user into an input device and submitted to a cognitive question answering system: identifying a first set of questions within a predetermined set of questions that match the one or more natural language questions entered by the user; correlating the one or more natural language questions entered by the user to the first set of questions; and training the machine learning model based on the correlation between the one or more natural language questions entered by the user and the first set of questions; monitoring, by an interaction monitoring component executing within the question prediction and answering engine, interaction of a medical professional with a patient electronic medical record (EMR) to identify a medical professional interaction pattern; applying, by a question selection component executing within the question prediction and answering engine, the machine learning model to the medical professional interaction pattern to select a second set of questions, from the predetermined set of questions, the medical professional is attempting to obtain an answer to from the patient EMR, wherein the machine learning model is configured to receive the medical professional interaction pattern and determine the second set of questions that correlate to the medical professional interaction pattern; submitting, by a question submission component executing within the question prediction and answering engine, the second set of questions Lo the cognitive question answering system; receiving, by an answer processing component executing within the question prediction and answering engine, answers to the second set of questions from the cognitive question answering system based on the patient EMR; processing, by the answer processing component, the answers to the second set of questions to generate a set of answers to the second set of questions from at least a portion of the patient EMR; and outputting, by the question prediction and answering engine, a report correlating the second set of questions and the set of answers to the medical professional. 
However, they fail to expressly teach or suggest, either alone or in combination, the features found within the independent claims, in particular: “identify one or more natural language questions entered by the user into an input device and submitted to a cognitive question answering system: identifying a first set of questions within a predetermined set of questions that match the one or more natural language questions entered by the user; correlating the one or more natural language questions entered by the user to the first set of questions; and training the machine learning model based on the correlation between the one or more natural language questions entered by the user and the first set of questions” (emphasis added), as recited in the claims.
9. 	The closest prior art of record is as follows:
U.S. Patent App. Pub. No. 2019/0156921 to Kohli, et al. (“Kohli”),
U.S. Patent Publication No. 2015/0193583 to McNair, et al. (“McNair”),
U.S. Patent App. Pub. No. 2002/0065686 to Monteleone, et al. (“Monteleone”).
10. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283. The examiner can normally be reached Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHYAM M GOSWAMI
Examiner
Art Unit 3686



/ROBERT W MORGAN/            Supervisory Patent Examiner, Art Unit 3626